Citation Nr: 0900606	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1964 to November 
1968.  His awards include the Purple Heart.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, which denied the above claim. 


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.

2.  The veteran does not currently have a right ear hearing 
loss disability for VA disability compensation purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2006 and June 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In June 
2007, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran contends that he has right ear hearing loss 
related to service.  He specifically asserts that he was 
involved in a combat situation wherein he was hit in the head 
causing him to lose hearing loss in the right ear for a day 
and a half. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  As 
previously noted, the record shows that the veteran received 
the Purple Heart, and that his military occupational 
specialty was as a gunner.  Based upon the above, the Board 
finds that the veteran had combat service and may, therefore, 
be presumed to have been exposed to acoustic trauma in 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)

Having determined that the veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the veteran has a current right ear hearing loss 
disability that meets VA's standards of hearing loss 
disability of 38 C.F.R. § 3.385, and, if so, whether there is 
nexus between such current hearing loss disability and his 
service, including acoustic trauma in service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

While various VA treatment records (e.g. those dated December 
2005 and January 2008) noted diagnoses of hearing loss, there 
were no audiograms or any type of testing shown on those 
treatment records substantiating such diagnoses.  VA afforded 
the veteran an audiology examination in July 2007, the report 
of which noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10

Speech recognition was 96 percent in the right ear.  The 
examiner noted normal hearing.   

As the veteran has not been shown to have a hearing loss 
disability in the right ear that meets the standards of 38 
C.F.R. § 3.385, service connection for hearing loss in the 
right ear is not warranted.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for right ear hearing loss must 
be denied.  The Board would point out to the veteran that, at 
any time in the future that right ear hearing loss increases 
in severity, the veteran may file a claim to reopen service 
connection for right ear hearing loss disability. VA already 
recognizes the occurrence of acoustic trauma in service.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has right ear hearing loss related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes the veteran's assertion that the July 2007 VA 
examination inadequately reflected his hearing loss.  He 
contends that testing in a sound proof booth does not reflect 
hearing loss in the real world.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court held that audiometric 
testing in sound controlled rooms are adequate testing 
grounds for rating purposes.  In addition, the Board finds 
that the July 2007 VA examination is adequate for rating 
purposes.  The examiner noted that the veteran experienced 
hearing difficulty in the right ear, especially speech behind 
him at his right side.  The veteran has offered no expert 
medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results; nor has 
he offered any expert medical evidence demonstrating that an 
alternative testing method exists and that such method is in 
use by the general medical community.  The veteran has simply 
offered his own unsubstantiated lay opinion as to the 
impropriety of this testing method.  No additional action in 
this regard is warranted.  See Martinak, supra.  (noting that 
even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.)

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


